     Case 1:17-cv-00926-AWI-HBK Document 38 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ORLANDO VIBANCO,                                     Case No. 1:17-cv-00926-AWI-HBK (HC)
12                        Petitioner,                      ORDER VACATING ORDER AND
                                                           JUDGMENT AND REOPENING CASE
13            v.
                                                           (Doc. Nos. 35, 36)
14    SHAWN HATTON,
                                                           ORDER GRANTING PETITIONER’S
15                        Respondent.                      MOTION FOR AN EXTENSION OF TIME
16                                                         (Doc. No. 37)
17

18

19           Petitioner Orlando Vibanco is a state prisoner proceeding in propria persona with a petition

20   for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 15.) On August 28, 2020, the

21   Magistrate Judge assigned to the case issued Findings and Recommendations to deny the petition.

22   (Doc. No. 28.) These Findings and Recommendations were served upon all parties and contained

23   notice that any objections were to be filed within thirty days from the date of service of that order.

24   Petitioner was granted two extensions of time to file his objections, resulting in a filing deadline of

25   November 30, 2020. (Doc Nos. 31, 33.) On December 3, 2020, the Court adopted the findings and

26   recommendations in full. (Doc. No. 35.) On December 4, 2020, the order adopting the findings and

27   recommendations and the judgment closing the case were docketed. (Doc. No. 35, 36.) On the same

28
                                                          1
     Case 1:17-cv-00926-AWI-HBK Document 38 Filed 01/15/21 Page 2 of 2


 1   day, December 4, 2020, petitioner’s motion for an additional extension of time to file objections to the

 2   findings and recommendations was docketed. (Doc. No. 37.) Petitioner requests a further extension

 3   of time claiming mental health issues and law library restrictions caused by COVID-19 prevented

 4   him from timely filing his objections. (Id. at 2-3.) Petitioner certifies he delivered his motion to

 5   prison staff for mailing on November 25, 2020. (Id. at 5).

 6           According the Rules Governing Section 2254 Cases, a “paper filed by an inmate confined in

 7   an institution is timely if deposited in the institution’s internal mailing system on or before the last

 8   day for filing.” R. Governing Section 2254 Cases 3(d). The court deems petitioner’s motion for an

 9   extension of time to be filed on November 25, 2020, five days before his objections to the findings

10   and recommendations were due. Under these circumstances, it is appropriate to vacate the judgment

11   and reopen the case in order to give petitioner the opportunity to file his objections to the findings and

12   recommendations. The Court will grant petitioner an additional thirty days to file his objections to the

13   findings and recommendations.

14                                                    ORDER

15           Accordingly, IT IS HEREBY ORDERED that:

16           1.      The Order Adopting the Findings and Recommendations (Doc. No. 35) is

17                   VACATED;

18           2.      The judgment entered on December 4, 2020 (Doc. No. 36) is VACATED and this

19                   case is REOPENED; and

20           3.      Petitioner’s motion for an extension of time (Doc. No. 37) is GRANTED.
21                   Petitioner may file objections to the Magistrate Judge’s August 28, 2020 Findings

22                   and Recommendations (Doc. No. 28) no later than February 1, 2021.

23
     IT IS SO ORDERED.
24

25   Dated: January 15, 2021
                                                     SENIOR DISTRICT JUDGE
26
27

28
                                                           2
